Filed 10/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 246







Interest of W.M.



Heidi Selby, M.A., 		Petitioner and Appellee



v.



W.M., 		Respondent and Appellant







No. 20150257







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Opinion of the Court by Crothers, Justice.



Helene J. Herauf, Burleigh County State’s Attorney, 514 East Thayer Avenue, Bismarck, ND 58501, for petitioner and appellee; submitted on brief.



Gregory I. Runge, 1983 E. Capitol Ave., Bismarck, ND 58501, for respondent and appellant; submitted on brief.

Interest of W.M.

No. 20150257



Per Curiam.

[¶1]	W.M. appeals from a district court order for involuntary treatment with medication.  W.M. argues the district court’s order is clearly erroneous because clear and convincing evidence does not support finding W.M. mentally ill and in need of treatment and authorizing treatment with medication.  Because the district court’s findings are not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom